Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 06/12/2019.
Claims 1 – 20 are currently pending and have been examined in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claims have insufficient antecedent basis issues:
Claim 1 recites “the probability certainties” at line 10. Claims 9 and 20 are rejected based on the same rationale. Claims 2-8 and 10-19 are rejected based on their dependency on Claims 1 and 9 respectively.
Claim 4 recites “the video” at line 3. Claim 15 is rejected based on the same rationale.
Claim 5 recites “the activities” at line 1 and “the labels” at line 3. Claim 10 is rejected based on the same rationale.
Claim 8 recites “the region” at line 3.
Claim 13 recites “the video” at lines 1-2.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
provide a video feed of at least one region of the retail environment to a machine learning classifier, the machine learning classifier trained on labeled videos, to classify a sequence of images of a worker into a probability certainty of an activity being performed by the worker; 
determine, based on the probability certainties generated by the machine learning classifier over a period, an activity schedule of the worker; and 
determine labor productivity statistics based on the activity schedule.
The limitations under its broadest reasonable interpretation covers Mental Processes related to evaluation of data but for the recitation of generic computer 
Independent Claims 9 and 20 substantially recite the subject matter of Claim 1 and include the abstract idea identified above. The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to a identifying a worker and tracking worker location, Claim 3 is directed to tracking location and associating a data feed to a worker device, Claim 4 is directed to labeled videos corresponding to video feeds, Claim 5 is directed to selecting worker activities, Claim 6 is directed to selecting from restricted activities, Claim 7 is directed to determining location and activities for workers and Claim 8 is directed to productivity statistics. Claims 16-19 are directed to productivity statistics. Claims 10-15 substantially recites the subject matter of Claims 2-8 and encompass the same abstract concepts. Claims 10 is directed to retrieving calendar data (e.g. data collection), Claims 3-4 are directed to the displaying invitation information and Claim 5 is identifying a service provider (e.g. evaluation). Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions do are not integrated into a practical application. Claim 1 recites the additional elements of a plurality of cameras and a computer system comprising a memory and a processor. Claim 9 recites the additional elements of a plurality of cameras. Claim 20 recites the additional elements of a non-transitory 
For instance, the steps of a plurality of cameras located in in different regions configured to capture a video feeds are data gathering activity. The steps of a computer system configured to provide a video feed to a machine learning classifier to classify a sequence of images is considered complex math. The steps of determining based on the probability certainties an activity schedule and determine labor productivity statistics involve data analysis/evaluation. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements a computer system (e.g. memory and processor), a plurality of cameras and a CRM for performing the claimed limitations. As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer 
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-20 claim are not patent eligible.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 2, 5, 6, 8-11, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra (US 9,305,216).
Claim 1:
Mishra discloses:
A system for monitoring workers in a retail environment, comprising: a plurality of cameras located in different regions of the retail environment and configured to capture a video feed of a respective region; (see at least Figure 1A and column 2, lines 55-56, imaging device (140); see also column 7, lines 30-35, department store)
a computer system comprising a memory storing computer executable instructions and a processor configured to execute the instructions to: (see at least Figure 2 and associated text; see also column 13, lines 10-20, computer servers, databases and processors)
provide a video feed of at least one region of the retail environment to a machine learning classifier, the machine learning classifier trained on labeled videos, to classify a sequence of images of a worker into a probability certainty of an activity being performed by the worker;  
determine, based on the probability certainties generated by the machine learning classifier over a period of time, an activity schedule of the worker; and (see at least Figure 5 and associated text; see also column 19, lines 50-67-column 20, lines 1-15, activity steps, timing and order of steps are determined from the images which indicate an activity schedule of a worker (see Spec ¶0035), column 3, lines 50-59, classifier trained to recognize motion or action probabilities of motion are determined)
determine labor productivity statistics based on the activity schedule. (see at least column 5, lines 10-24, determine the efficiency in performing action)

Claim 2:
Mishra discloses claim 1. Mishra further discloses:
further comprising a worker interface, wherein the processor is configured to execute the instructions to: identify the worker at the worker interface based on input to the worker interface; (see at least column 3, lines 12-16, worker using an interface
and tracking a location of the identified worker to a location of the worker in the video feed. (see at least column 3, lines 25-45, identifying workers and other objects in imaging data, thus indicating a location)

Claim 5:
Mishra discloses claim 1. Mishra further discloses:
wherein the activities being performed by the worker are selected from a set of work activities for the retail environment that correspond to the labels of the labeled videos. (see at least Figures 1B-1C and associated text; see also column 3, lines 39-45, a set of possible activities; see also column 3, lines 55-67 – column 4, lines 1-6, set of actions identified)

Claim 6:
Mishra discloses claim 1. Mishra further discloses:
wherein the activities being performed by the worker are selected from a set of restricted activities for the retail environment that correspond to the labels of the labeled videos. (see at least column 24, lines 64-67, visual means are used to detect permissible or impermissible activities by humans; see also column 3, lines 40-50, actions of a worker are detected and classified using imaging data and where the objects or entities may be recognized by providing the imaging data to a first set of classifiers)

Claim 8:
Mishra discloses claim 1. Mishra further discloses:
 wherein the instructions to determine the labor productivity statistics based on the activity schedule comprise instructions to determine a density of employee activity in the region, correlate the activity schedule with a task management plan to determine a labor efficiency, or determine a quality of the activity being performed.  (see at least column 13, lines 45-55, a fulfillment center may have 

Claim 16:
Mishra disclose claim 9. Mishra further disclose:
further comprising generating a labor plan based on the labor productivity statistics. (see at least column 24, lines 38-46, determining a more efficient manner to effectuate the underlying goal or staff member may require remedial training; see also column 20, lines 10-25)

Claim 18:
Mishra discloses claim 9. Mishra further discloses:
wherein determining the labor productivity statistics comprises correlating the activity schedule with a task management plan to determine a labor efficiency. (see at least column, 2 lines 46-54, determining level of efficiency or level of compliance during performance of actions; see also column 5, lines 10-22, determining efficiency based on actor performing the predefined steps; see also column 23, lines 31-43, level of compliance)

Claim 19:
Mishra discloses claim 9. Mishra further discloses:
wherein determining the labor productivity statistics based on the activity schedule comprises determining a speed or quality of the activity being performed. (see at least column 22, lines 10-15m determine whether the actions completed are performed in compliance and meet quality requirements; see also column 23, lines 22-45, compliance)
Claims 9, 13, 10 and 11 for a method and Claim 20 for a CRM (see Figure 2 and associated text) substantially recites the subject matter of Claims 1, 2, 5 and 6 for a system (see Figure 2 and associated text) and are rejected based on the same rationale.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra (US 9,305,216) in view of Munir (US 2020/0343982).
	
Claim 3:
While Mishra discloses claim 1, Mishra does not explicitly disclose a wearable device; however, Munir does disclose:
further comprising a wearable device associated with the worker, wherein the processor is configured to execute the instructions to a location of the worker from the wearable device, and associating a data feed of the wearable device to the worker. (see at least ¶0024, classifying motion direction of multiple subjects using a wireless device; see also ¶0030; see also)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the classification of user actions of Mishra with the wireless device and camera capturing motion data of Munir in order to project the motion of one or more persons using multiple streams of data (see ¶0003).
	

Claim 4:
While Munir discloses claim 3, and Mishra further discloses “labeled videos” (Figures 1a-1c and column 2 lines 30-32) and “classifiers” (see column 3, lines 40-55), Mishra does not explicitly disclose the following limitations; however, Munir does disclose:
wherein the labeled videos are also associated with a corresponding data feed of a wearable device for the activity, (see at least ¶0003, capturing image data and data from a mobile device to identify a person; see also ¶0030, utilizing data from mobile devices and trained video data to further classify motion)
wherein the machine learning classifier is trained on the combination of the video and the corresponding data feed of the wearable device for the labeled activity. (see at least ¶0024-¶0025, classifying motion data can occur in multiple stages such as training phase; see also ¶0027-¶0029)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the classification of user actions of Mishra with the wireless device and camera capturing motion data of Munir in order to project the motion of one or more persons using multiple streams of data (see ¶0003).
	Claims 14 and 15 for a method substantially recites the subject matter of Claims 3 and 4 for a system (see Figure 2 and associated text) and are rejected based on the same rationale. 

Claims 7, 12 and 17 rejected under 35 U.S.C. 103(a) as being unpatentable over Mishra (US 9,305,216) in view of Man et al. (US 2020/0089942)
Claim 7:
While Mishra discloses claim 1 and further discloses wherein the processor is configured to execute the instructions to: determine a location of the worker in the video feed; (see at least Figure 1B and associated text; see also column 3, lines 1-3 worker is shown performing an action, thus indicating a location of a worker), determine a set of activities for the location; and (see at least column 2, lines 65-67 – column 3, lines 1-11, worker is performing a series of actions) and determining probabilities of activities (see Abstract), Mishra does not explicitly disclose the following limitations; however Man does disclose:
Note: Secondary reference covers same limitations as primary.
wherein the processor is configured to execute the instructions to: determine a location of the worker in the video feed; (see at least ¶0038 and ¶0071), counts of workers at an industrial site)
determine a set of activities for the location; and (see at least ¶0045-¶0047, determine trade specific activities)  
adjust the probability certainty of the activity based on whether the activity is in the set of activities for the location.  (see at least ¶0054, a refined probability is determined for a particular trade indicates a modified likelihood that a particular worker depicted in a plurality of images belongs to a particular trade; see also ¶0092-¶0097, trade recognition; where certain activities detected in the image provide context for whether a particular trade is highly likely)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification 

Claim 17:
While Mishra discloses claim 9 and further discloses determining the labor productivity statistics (see at least column 13, lines 45-55, a fulfillment center may have multiple workers performing tasks being monitored; see also Figure 6B and associated text, column 21, lines 45-67, column 22, lines 1-15), Mishra does not explicitly disclose the following limitation; however, Man does disclose:
wherein determining the labor productivity statistics based on the activity schedule comprises determining a density of employee activity in the region. (see at least ¶0026, number of workers present onsite during a time can be used to determine worker productivity; see also ¶0063; see also ¶0111)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the determining and classification of user actions and probability determination of Mishra with the refined probability of Man to provide for a modified likelihood of a particular worker belonging to a particular trade (see ¶0092) and further management of large industrial sites including tracking persons present on the sites (see ¶0003).
Claim 12 for a method substantially recites the subject matter of Claim 7 (see Figure 2 and associated text) and is rejected based on the same rationale.

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Naikal et al. (US 2014/033775) discloses a system including multiple cameras configured to perform image processing of a scene to detect data corresponding to objects and people within the scene.
Ward et al. (US 2019/0122036) discloses collecting and analyzing worker motion data including based on sensor data collected from a user.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683